Citation Nr: 0834962	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-10 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The veteran testified at a Travel Board hearing held at the 
RO in May 2008 before the undersigned veterans' Law Judge.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.


FINDING OF FACT

The veteran has not been diagnosed with PTSD.


CONCLUSION OF LAW

Entitlement to service connection for PTSD is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in a letter from the 
RO dated in November 2006. 
He was specifically informed that in order for his claim to 
be granted he must have a "mental disability shown by 
medical evidence."

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
letter.  Specifically, the veteran was advised in the 
November letter that VA is responsible for obtaining records 
from any Federal agency, to include medical records and 
employment records.  

With respect to private treatment records, the November 2006 
VCAA letter informed the veteran that VA would make 
reasonable efforts to obtain relevant private records.  
Copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, were included with the letters, and the 
veteran was asked to complete this release for each private 
healthcare provider so that VA could obtain these records on 
his behalf.  The veteran was also asked to complete and 
return an enclosed PTSD questionnaire.

The November 2006 letter further emphasized: "you must give 
us enough information about the evidence so that we can 
request it from the person or agency that has them.  If the 
holder of the evidence declines to give us the records or 
asks for a fee to provide them, we will notify you of the 
problem.  It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency" [Emphasis as in 
original].  

The November 2006 letter also specifically requested of the 
veteran: "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This request 
complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran was also provided specific notice of the Dingess 
decision in the November 2006 letter from the RO, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the November 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  In any event, because the claim is 
being denied these matters are moot. 

Therefore, the veteran was provided complete notice of the 
VCAA in the November 2006 letter, prior to the initial 
adjudication of his claim, which was by rating decision dated 
in February 2007.  Thus the requirement of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO, was 
satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the present claim being decided herein. 
The RO has obtained the veteran's service treatment records, 
VA treatment reports, and private treatment reports.  

The RO was unable to make attempts to verify the veteran's 
claimed PTSD stressors because the veteran never returned a 
PTSD questionnaire providing a detailed list of his alleged 
stressors.

The veteran has not been provided a VA compensation and 
pension examination for PTSD.  Under 38 C.F.R. § 3.159(c)(4) 
(2006), VA will provide a medical examination or opinion if 
the information and evidence of record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim but: 1) contains competent lay or medical evidence that 
the claimant has a current diagnosed disability, or 
persistent or recurring symptoms of disability; 2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and 3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  See 38 U.S.C. § 
5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  
In the present case, a VA examination was not warranted 
because the veteran has not provided evidence of a diagnosis 
of PTSD.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus. Significantly, in this case 
there is no current diagnosis of PTSD.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization.  As 
noted in the Introduction, he testified at a travel Board 
hearing where he was represented by a representative of his 
service organization. Accordingly, the Board will proceed to 
a decision on the merits as to the issues on appeal.  
Inasmuch as the requirements for establishing service 
connection for PTSD are different from the general 
requirements for determining service connection, the Board 
will discuss the issues separately.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Additionally, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Essential to the award of service connection is the first 
Hickson element, existence of a disability. Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].



Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) a link, established 
by medical evidence, between current symptomatology and the 
claimed in service stressors; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. § 3.304(f) 
(2007); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Analysis

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors; and 
(3) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred.  See 38 
C.F.R. § 3.304(f) (2007).

With respect to the first element, there is no medical 
evidence diagnosing the veteran with PTSD. 

The treatment records from the veteran's private 
psychiatrist, Dr. J.D., show a history of psychosis since 
1991.  The latest diagnosis by Dr. J.D. in November 2005 was 
schizo-affective disorder.  In November 2005 the veteran 
switched his treatment to the Boston VAMC's Brocton Division.  
In October 2006 Dr. N.G. diagnosed the veteran with 
delusional disorder, rule out anxiety disorder, rule out 
psychotic disorder, and rule out PTSD.  In April 2008 another 
VA psychiatrist, Dr. M.L., diagnosed the veteran with rule 
out PTSD, rule out panic disorder, and Axis II personality 
disorder NOS with paranoid traits.

Dr. M.L.'s April 2008 assessment included comment to the 
effect that the veteran is insistent that he has PTSD and 
adamant that he carries this diagnosis.  The veteran 
testified at the May 2008 Travel Board hearing that he had 
been diagnosed with PTSD at VA's Brockton Division.  

After the hearing, the veteran provided the VA treatment 
records from the VA Brockton Division for the period from 
March 12, 2008 to May 21, 2008.  Those pertinently only 
contained Dr. M.L.'s April 2008 evaluation, and no diagnosis 
of PTSD.  The Board accords the veteran's statements that he 
has PTSD no weight of probative value. See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995) [a claimant's report of what 
a health care provider purportedly said, filtered as it is 
through a lay person's sensibilities, is not competent 
medical evidence].   

Although the veteran asserts that he has PTSD, the record 
does not establish that he has the medical training necessary 
to offer competent opinions on matters of medical diagnosis 
or etiology.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (a lay person is not competent to offer 
opinions that require medical knowledge).

The competent medical evidence of record does not show a 
diagnosis of PTSD.  
Because the record contains no competent medical evidence 
establishing the presence of the claimed disability, service 
connection is not warranted. 
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].

Element (1) of 38 C.F.R. § 3.304(f) is therefore not 
satisfied.  The claim is denied on that basis.


ORDER

Service connection for PTSD is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


